The court instructed the jury, other conditions concurring, to find for appellee Porter if they believed from the evidence that appellant "failed to keep its track fenced with a fence sufficient to prevent stock of ordinary docility from getting through and upon the railroad track." Having properly fenced its track, in the first instance, appellant insists that the duty it owed was only to use ordinary care to keep it so fenced, and cites Ry. Co. v. Reitz, 27 Tex. Civ. App. 411, 65 S.W. 1088, decided by the Court of Civil Appeals for the First District, as conclusive of its contention. In Ry. Co. v. Pruitt, 49 Tex. Civ. App. 370,110 S.W. 966, this court held to the contrary, and the Supreme Court, in answering a question we then certified to it, settled the question against appellant's contention, holding that "the condition upon which the immunity is allowed is that the road shall be fenced; that is, that it shall be sufficiently inclosed to prevent the passage of live stock, and not that it shall exercise ordinary care to see that it is maintained in that condition."
It was shown that other railway companies also operated trains over appellant's track at the point where the horse was killed, but the nature of the arrangement between appellant and said other companies under which they so used the track was not shown. Whether the horse was killed by a train operated by appellant or by a train operated by one of said other railway companies did not appear from the testimony. Appellee Porter having alleged that his horse was killed by one of its trains, appellant insists he was bound to prove it, and, failing to do so, was not entitled to recover against it. But in such a state of the case we think a presumption should be indulged *Page 38 
that the horse was killed by one of appellant's trains. "It is a sound proposition often applied," said the Supreme Court in Ry. Co. v. Miller,98 Tex. 273, 83 S.W. 183 "that a corporation, shown to be owner of a railroad in the operation of which a wrong has been done, is presumed to be in the possession and operation of its road. * * * The presumption to which we have referred puts upon the owner of a railway, on which an injury has been inflicted by moving cars the burden of showing, at least, that such cars were not operated by it or under its control."
What has been said disposes of the assignments, except one, which question the validity of the judgment in so far as it is in favor of appellee Porter against appellant. In the one excepted, appellant complains of the refusal of the court to peremptorily instruct the jury to find in its favor. On the issue between appellee Porter and appellant, we think the testimony would have more nearly justified a peremptory instruction to find in favor of the former.
The other assignments question the correctness of the action of the court in giving and refusing instructions with reference to appellant's claim of a right to recover over against the city of Dallas in the event appellee Porter recovered against it.
Other conditions concurring, the court told the jury to find in appellant's favor against said city, if they believed its employés "negligently made an opening or gap" in appellant's fence. The contention is that, if the city's employés made an opening in the fence through which the horse passed from the pasture in which it was confined to appellant's track, their act constituted a willful trespass, for the consequences of which the city was liable. If the instruction was erroneous, we think it was so because too favorable to appellant. Unless the act of the employés in making the opening In appellant's fence was within the scope of their employment, the city was not liable, whether the act was willful or merely negligent. 3 Abbott's Mun. Corp. § 973 et seq.; City of Galveston v. Brown, 28 Tex. Civ. App. 274,67 S.W. 156. We have found nothing in the record showing that, if the employés of the city made the opening in the fence, they did so in the performance of a duty arising out of their employment. The evidence rather tends to show that, if they made the opening, it was for their own personal convenience merely in reaching a lake of water inside the pasture.
For the reason just suggested, we think the court did not err when he refused appellant's request to instruct the jury to find for it as against the city in the event they found in favor of appellee Porter, if they believed employés of the city "cut down the fence or left down a gap in the fence, * * * and that plaintiff's horse went through the opening in said fence and was killed." If the employés, for purposes of their own, and acting without the scope of their employment, made the opening in the fence, the city was not liable for the consequences of their act.
The judgment is affirmed.